Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0051] line 1 “figure 4B” should be –figure 6B—since what is described in the paragraph is shown in figure 6B.
 In the specification at paragraph [0065] lines 3 and 4 “enclosure 4a” should be –enclosure 4b—to match what is shown in figure 9.
In the specification at paragraph [0065] line 4 “plate 4b” occurs twice and should be –plate 4c—at each occurrence to match what is shown in figure 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite because it depends from claim 1 which uses the alternative “or” so that either the housing is welded to the base or the housing is welded 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab (5,611,147) in view of Eley (2011/0083334).
The device as claimed in claims 1 and 7 is substantially disclosed by Raab with a coordinate measurement machine (CMM) comprising: a manually-positionable articulated arm having first and second ends, the articulated arm including a plurality of arm segments and a plurality of rotary joints; each of the rotary joints from the plurality of rotary joints including: first and second bearings; a shaft that engages an inner diameter of the first bearing and an inner diameter of the second bearing, the shaft configured to rotate about an axis of rotation of the first bearing and the second bearing; a housing having at least one port that engages at least one of an outer diameter of the first bearing and an outer diameter of the second bearing; and at least one transducer configured to output an angle signal corresponding to an angle of rotation of the shaft relative to the housing about the axis of rotation; the first end including a connector configured to connect to a measurement probe; and the second end including a base 
Eley teaches welding (paragraph [0003] lines 6-9) the vertical housing of a positioning device to the base to maintain a perpendicular relationship.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the vertical housing of Raab to the base as taught by Eley to maintain a perpendicular relationship.
With respect to claim 2 the combination of Raab in view of Eley teaches the connecting portion connects the housing to a shaft of the another rotary joint (Raab discloses using a connecting portion to connect the joints).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7, and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,803,973 in view of Eley (2011/0083334).  The device as claimed in claims 1, 2, 4, 5, 7, and 9-14 are not identical to the claims of 9,803,973, however, the claims lack lacks the housing of at least one rotary joint from the plurality of rotary joints having a cylindrical outer surface that engages a) the base or b) a connecting portion that connects the at least one rotary joint to another rotary joint from the plurality of rotary joints, the housing welded to the base or to the connecting portion.
Eley teaches welding (paragraph [0003] lines 6-9) the vertical housing of a positioning device to the base to maintain a perpendicular relationship.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the vertical housing of 9,803,973 to the base as taught by Eley to maintain a perpendicular relationship.
Claims 1, 2, 4, 5, 7, and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,267,614 in view of Eley (2011/0083334).  The device as claimed in claims 1, 2, 4, 5, 7, and 9-14 are not identical to the claims of 10,267,614, however, the claims lack lacks the housing of at least one rotary joint from the plurality of rotary joints having a cylindrical outer surface that engages a) the base or b) a connecting portion that connects the at least one rotary joint to another rotary joint from the plurality of rotary joints, the housing welded to the base or to the connecting portion.
Eley teaches welding (paragraph [0003] lines 6-9) the vertical housing of a positioning device to the base to maintain a perpendicular relationship.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the vertical housing of 10,267,614 to the base as taught by Eley to maintain a perpendicular relationship.
Claims 1, 2, 4, 5, 7, and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,641,592 in view of Eley (2011/0083334).  The device as claimed in claims 1, 2, 4, 5, 7, and 9-14 are not identical to the claims of 10,641,592, however, the claims lack lacks the housing of at least one rotary joint from the plurality of rotary joints having a cylindrical outer surface that engages a) the base or b) a connecting portion that connects the at least one rotary joint to another rotary joint from the plurality of rotary joints, the housing welded to the base or to the connecting portion.
Eley teaches welding (paragraph [0003] lines 6-9) the vertical housing of a positioning device to the base to maintain a perpendicular relationship.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the vertical housing of 9,803,973 to the base as taught by Eley to maintain a perpendicular relationship.
Claims 1, 2, 4, 5, 7, and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/374,895 in view of Eley (2011/0083334).  The device as claimed in claims 1, 2, 4, 5, 7, and 9-14 are not identical to the claims of 16/374,895, however, the claims lack lacks the housing of at least one rotary joint from the plurality of rotary joints having a cylindrical outer surface that engages a) the base or b) a connecting portion that connects the at least one rotary joint to another rotary joint from the plurality of rotary joints, the housing welded to the base or to the connecting portion.
Eley teaches welding (paragraph [0003] lines 6-9) the vertical housing of a positioning device to the base to maintain a perpendicular relationship.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the vertical housing of 16/374,895 to the base as taught by Eley to maintain a perpendicular relationship.

This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 	
The device as claimed in claims 15-17 is not disclosed or taught by the prior art with a housing having at least one cylindrical portion having inside thereof a port that engages at least one of an outer diameter of the first bearing and an outer diameter of the second bearing, and a connecting portion that connects the at least one of the rotary joints to another rotary joint from the plurality of rotary joints, the cylindrical portion welded to the connecting portion along with the remaining limitations of the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855